DETAILED ACTION
This Office Action is in response to the arguments and amendment dated September 7, 2022. Claims 1-3, 5-12, and 14-22 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 10, 17, and 20 and the cancellation of claims 4 and 13 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received September 7, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose that a Delta QP syntax element is conditionally included in the bitstream for the sub-region due to the partitioning mode being used for the current video block. 
Examiner respectfully disagrees. Applicant’s claim does not recite a particular “condition”, rather it recites that “in case that the partitioning mode is used for the current video block, a syntax element is conditionally included in the bitstream for a sub-region”. This statement does not define the “condition”, rather it simply states that when (in the case that) the partitioning mode is used, some condition is checked and if it is met, syntax is included in the bitstream for the sub-region. Chernyak teaches that delta QP may be sent, for example, where partition depth is below a threshold such that for higher partition depths, the delta CP value is not signaled but may be inherited from its top level CUs (see ¶¶29, 44, 202). This is certainly a condition governing whether a syntax element is included in the bitstream for a sub-region and this is clearly done when the partitioning mode is used for the current block. Accordingly, all elements of the claimed language is met. If Applicant would like to further define the claimed “condition”, Applicant is encouraged to do so.
Ultimately, however, these arguments are directed to newly amended language, which is addressed below. See the rejection below for how the art on record reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0413072 (“Filippov”), which corresponds to a provisional application dated March 28, 2019, in view of the level of skill in the art in view of U.S. Patent Publication No. 2021/0218968 (“Chernyak”), which corresponds to provisional applications dated September 2018-October 2018.
With respect to claim 10, Filippov discloses the invention substantially as claimed, including 
An apparatus for processing video data comprising a processor and a non- transitory memory with instructions thereon, wherein the instructions upon execution by the processor (see Figs 1A, 1B, 2, and 3, items 20 and 30, ¶¶72, 498-499, describing an encoder/decoder that may comprise instructions stored in a non-transitory computer-readable storage medium executed by a processor to perform the encoding/decoding method), cause the processor to:
determine, for a conversion between a current video block of a video and a bitstream of the video, whether a partitioning mode is used for the current video block (see Figs. 2-3, items 260, 360, ¶¶110-112, 119, 126, 155, describing that during the encoding/decoding, i.e., for a conversion between a current video block of a video and a bitstream of the video, selecting a partitioning mode for the current video block (including no partitioning), i.e., determine whether a partitioning mode is used for the current video block),
partition, in case that the partitioning mode is used for the current video block, the current video block into multiple sub-regions (see citations and arguments with respect to element above and Figs. 2-3, 6-7, item 262, ¶¶116, 155, 175, describing partitioning the current video block into multiple sub-regions/sub-blocks where a partitioning mode is used for the current block); and
perform the conversion based on the multiple sub-regions (see citations and arguments with respect to elements above, showing and describing that the partitioning into sub-regions is used for encoding/decoding the current blocks, i.e., performing the conversion based on the multiple sub-regions),
wherein the multiple sub-regions share a same intra prediction mode, and the multiple sub-regions includes a first sub-region having a same top-left corner position as that of the current video block (see Figs. 6-7, ¶¶175-176, showing and describing partitioning an original block into multiple subregions including a first sub-region having a same top-left corner position as that of the original/current video block and that all sub-partitions share the same intra mode),
Filippov does not explicitly describe encoding and decoding as a conversion between a current video block of a video and a bitstream of the video. However, Filippov describes that the encoder receives picture data and use it to generate an encoded bitstream and a decoder receives the encoded picture data via an encoded bitstream and uses it to obtain a decoded picture (see ¶¶59, 67, 77). Examiner takes Official Notice that one of ordinary skill in the art at the time of filing would have understood the change of picture data to an encoded bitstream to be a “conversion” between the current block and a bitstream, and likewise that the change of an encoded bitstream back to decoded picture data would be a “conversion” between the bitstream and the current block. 
Filippov does not explicitly disclose wherein in case that the partitioning mode is used for the current video block, a syntax element is conditionally included in the bitstream for a sub-region, wherein the syntax element indicates the absolute value of the difference between a quantization parameter of the sub-region and a prediction of the quantization parameter.
However, in the same field of endeavor, Chernyak discloses: 
wherein in case that the partitioning mode is used for the current video block, a syntax element is conditionally included in the bitstream for a sub-region,
wherein the syntax element indicates the absolute value of the difference between a quantization parameter of the sub-region and a prediction of the quantization parameter (see ¶¶29, 44, 201-202, 263-264, describing that for where partitioning is used, a Delta QP syntax element which indicates the absolute value of the difference between a predicted and a real QP of a certain region may be included in the bitstream for that certain region based on partition depth being less than a particular threshold, i.e., in a case that the partitioning mode is used, Delta QP (which indicates an absolute value of the difference between a QP of the sub-region and a prediction of the QP) is sent conditionally for the sub-region).
As detailed above, Filippov details partitioning video blocks in to sub-regions (see citations with respect to claim 10 above) including partitioning sub-regions of non-zero coefficients (see ¶¶135, 176). Filippov does not detail, however, all the syntax that may be included in the bitstream for such regions in such a mode. At the time of filing, one of ordinary skill would have been familiar with the syntax that may be useful for decoding a sub-region and thereby included in the bitstream for that sub-region and have understood that, as evidenced by Chernyak, one such known syntax would have been Delta QP. Accordingly, to one of ordinary skill in the art at the time of filing, including such syntax in the bitstream for the sub-regions of Filippov where their partition depth is less than a threshold would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to conditionally include a Delta QP value in the bitstream for the sub-regions of Filippov as taught by Chernyak.
With respect to claim 11, Filippov discloses the invention substantially as claimed. As described above Filippov in view of Chernyak discloses all the elements of independent claim 10. Filippov/Chernyak additionally discloses: 
wherein in case that the partitioning mode is used for the current video block and the current video block is a luma transform block, a variable indicating a ratio of a width to a height is derived based on a width of the current video block and a height of the current video block,
wherein the variable is used to derive an intra prediction mode in a wide-angle intra prediction mode mapping process for each of the multiple sub-regions,
wherein the wide-angle prediction mode is a mode in which a reference sample and a sample to be predicted form an obtuse angle with respect to a top-left direction (see citations and arguments with respect to claim 10 above describing intra predicting multiple sub-regions and ¶¶258, 261, 282-293, 332-345, 413, 416, describing that where the current video block is a transform block, whratio, i.e., a variable indicating a ratio of a width to height, is derived based on the width and the height of the current block (Abs(Log2(nW/nH)) where nw=nTbW and nH=TbH, and use to select an intra prediction mode, which may comprise a wide-angular intra prediction (WAIP); Tables 2 and 3 show that ISP partitioning is for SINGLE TREE and DUAL TREE LUMA, i.e., the current video block is a luma transform block; see also Applicant’s specification at ¶6, which defines wide-angle prediction mode as a mode which a reference sample and a sample to be predicted form an obtuse angle with respect to a top-left direction – accordingly, it would have been clear to one of skill in the art at the time of filing that by detailing WAIP, it is describing wherein the wide-angle prediction mode is a mode in which a reference sample and a sample to be predicted form an obtuse angle with respect to a top-left direction).
The reasons for combining the cited prior art with respect to claim 10 also apply to claim 11.
With respect to claim 12, Filippov discloses the invention substantially as claimed. As described above Filippov in view of Chernyak discloses all the elements of dependent claim 11. Filippov/Chernyak additionally discloses: 
wherein in case that the partitioning mode is not used for the current video block, the variable is derived based on the width of the current video block and the height of the current video block (see citations and arguments with respect to claim 11 above and Filippov ¶¶292, describing that where IntraSubPartitionsSplitType is not equal to ISP_NO_SPLIT and CIdx is equal to 0 nw = nCbW and nH=nCbH, i.e., the variable is based on the width and height of the current video block). 
The reasons for combining the cited prior art with respect to claim 10 also apply to claim 12.
With respect to claim 14, Filippov discloses the invention substantially as claimed. As described above Filippov in view of Chernyak discloses all the elements of independent claim 10. Filippov/Chernyak additionally discloses: 
wherein in case that the partitioning mode is used for the current video block, the partitioning is dependent on dimensions of the current video block (see citations and arguments with respect to claim 10 above and Filippov Table 1, describing that the number of sub-partitions, i.e., the partitioning, is dependent on the size/dimensions of the current video block). 
The reasons for combining the cited prior art with respect to claim 10 also apply to claim 14.
With respect to claim 15, Filippov discloses the invention substantially as claimed. As described above Filippov in view of Chernyak discloses all the elements of dependent claim 14. Filippov/Chernyak additionally discloses: 
wherein a partitioning that causes a width or a height of the sub-region smaller than a predefined value is disallowed (see citations and arguments with respect to claim 10 above and Filippov Table 1, describing that block size 4x4 is not divided, i.e., wherein a partitioning that causes a width/height of the subregions smaller than 4x4 (a predefined value) is disallowed). 
The reasons for combining the cited prior art with respect to claim 10 also apply to claim 15.
With respect to claim 16, Filippov discloses the invention substantially as claimed. As described above Filippov in view of Chernyak discloses all the elements of dependent claim 14. Filippov/Chernyak additionally discloses: 
wherein in case that the current video block has a size of Mx2M, a partition of the current video block is inferred to be different from a partition of a video block with a size different from Mx2M,
wherein M is a predefined integer (see citations and arguments with respect to claim 10 above and Filippov Table 1, describing that in a case the current block has a size of 4x8, i.e., Mx2M wherein M is a predefined integer - 4, the number of sub-partitions, i.e., a partition of the current block, is inferred to be different from the number of sub-partitions, i.e., a partition, of a video block with all other cases, i.e., a size different from Mx2M).
The reasons for combining the cited prior art with respect to claim 10 also apply to claim 16.
With respect to claim 17, claim 17 recites the elements of claim 10 in computer-readable medium form rather than apparatus form. Filippov discloses that its invention may be embodied in a non-transitory computer-readable storage medium storing instructions that cause a processor to execute its method (see citations and arguments with respect to preamble of claim 10 above). Accordingly, the additional disclosure and arguments recited with respect to claim 10 also applies to claim 17.
With respect to claim 18, claim 18 recites the elements of claim 11 in computer-readable medium form rather than apparatus form. Filippov discloses that its invention may be embodied in a non-transitory computer-readable storage medium storing instructions that cause a processor to execute its method (see citations and arguments with respect to preamble of claim 10 above). Accordingly, the additional disclosure and arguments recited with respect to claim 11 also applies to claim 18.
With respect to claim 19, claim 19 recites the elements of claim 12 in computer-readable medium form rather than apparatus form. Filippov discloses that its invention may be embodied in a non-transitory computer-readable storage medium storing instructions that cause a processor to execute its method (see citations and arguments with respect to preamble of claim 10 above). Accordingly, the additional disclosure and arguments recited with respect to claim 12 also applies to claim 19.
With respect to claim 20, claim 20 recites the elements of claim 10 in computer-readable medium form rather than apparatus form. Filippov discloses that its invention may be embodied in a non-transitory computer-readable storage medium storing a bitstream which is generated by its method (see citations and arguments with respect to preamble of claim 10 above and Filippov Fig. 1A, 1B, items 22, 28, 44, ¶¶60, 62, 74, 135, describing storing a bitstream generated in a computer-readable storage medium). Accordingly, the additional disclosure and arguments recited with respect to claim 10 also applies to claim 20.
With respect to claim 21, claim 21 recites the elements of claim 12 in computer-readable medium form rather than apparatus form. Filippov discloses that its invention may be embodied in a non-transitory computer-readable storage medium storing a bitstream which is generated by its method (see citations and arguments with respect to preamble of claim 10 above and Filippov Fig. 1A, 1B, items 22, 28, 44, ¶¶60, 62, 74, 135, describing storing a bitstream generated in a computer-readable storage medium). Accordingly, the additional disclosure and arguments recited with respect to claim 12 also applies to claim 21.
With respect to claim 22, claim 22 recites the elements of claim 14 in computer-readable medium form rather than apparatus form. Filippov discloses that its invention may be embodied in a non-transitory computer-readable storage medium storing a bitstream which is generated by its method (see citations and arguments with respect to preamble of claim 10 above and Filippov Fig. 1A, 1B, items 22, 28, 44, ¶¶60, 62, 74, 135, describing storing a bitstream generated in a computer-readable storage medium). Accordingly, the additional disclosure and arguments recited with respect to claim 14 also applies to claim 22.
With respect to claim 1, claim 1 recites the elements of claim 10 in method form rather than apparatus form. Accordingly, the additional disclosure and arguments recited with respect to claim 10 also applies to claim 1.
With respect to claim 2, claim 2 recites the elements of claim 11 in method form rather than apparatus form. Accordingly, the additional disclosure and arguments recited with respect to claim 11 also applies to claim 2. 
With respect to claim 3, claim 3 recites the elements of claim 12 in method form rather than apparatus form. Accordingly, the additional disclosure and arguments recited with respect to claim 12 also applies to claim 3.
With respect to claim 5, claim 5 recites the elements of claim 14 in method form rather than apparatus form. Accordingly, the additional disclosure and arguments recited with respect to claim 14 also applies to claim 5.
With respect to claim 6, claim 6 recites the elements of claim 15 in method form rather than apparatus form. Accordingly, the additional disclosure and arguments recited with respect to claim 15 also applies to claim 6. 
With respect to claim 7, claim 7 recites the elements of claim 16 in method form rather than apparatus form. Accordingly, the additional disclosure and arguments recited with respect to claim 16 also applies to claim 7.
With respect to claim 8, Filippov discloses the invention substantially as claimed. As described above Filippov in view of Chernyak discloses all the elements of independent claim 1. Filippov/Chernyak additionally discloses: 
wherein the conversion includes encoding the current video block into the bitstream (see citations and arguments with respect to preamble of claim 1 above and Filippov Figs. 1a, 1b, 2, item 20, Abstract, ¶¶5, 72, describing that the methods described may be methods of encoding the video blocks into the bitstream). 
The reasons for combining the cited prior art with respect to claim 10 also apply to claim 8.
With respect to claim 9, Filippov discloses the invention substantially as claimed. As described above Filippov in view of Chernyak discloses all the elements of independent claim 1. Filippov/Chernyak additionally discloses: 
wherein the conversion includes decoding the current video block from the bitstream (see citations and arguments with respect to preamble of claim 1 above and Filippov Figs. 1a, 1b, 3, item 30, Abstract, ¶¶5, 72, describing that the methods described may be methods of decoding the video blocks into the bitstream). 
The reasons for combining the cited prior art with respect to claim 10 also apply to claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent Publication No. 2012/0189052, which, like Chernyak, details the sending of a delta QP value, but does not do so for SKIP mode, rather only when an LCU is partitioned, i.e., a partitioning mode is used (see ¶65). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481